ICJ_090_OilPlatforms_IRN_USA_1996-12-12_JUD_01_PO_01_FR.txt. 822

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]
AVANT-PROPOS

La question posée à la Cour est de savoir si le demandeur a ou non le
droit de la saisir pour qu’elle statue sur sa demande. Le défendeur dit que
pareil droit n’existe pas. L’exception soulevée met la Cour dans une situa-
tion délicate car il lui faut veiller, d’une part, à ne pas donner au défen-
deur motif à se plaindre d’avoir été traduit devant elle contre sa volonté
et veiller, d’autre part, à ne pas donner au demandeur l’impression qu’il
lui a été indûment refusé une décision de justice. Il faut à la Cour navi-
guer avec précaution entre ces deux écueils.

Comme la Cour l’a constaté, il existe un différend entre les Parties qui
n’a pu être réglé par ia voie diplomatique et que les Parties n’ont pas
convenu de régler par d’autre moyen pacifique que par la saisine de la
Cour. Jusque-là, les conditions correspondantes de la clause compromis-
soire sont donc remplies. Néanmoins, les Parties s’opposent sur la ques-
tion de savoir si le droit de saisir la Cour existe ou non, le point litigieux
étant très précisément de déterminer

«si le différend surgi entre les deux Etats en ce qui concerne la licéité
des actions menées par les Etats-Unis contre les plates-formes pétro-
lères iraniennes est un différend «quant à l’interprétation ou à
l'application» du traité de 1955» (arrêt, par. 16).

La position adoptée par la Cour est que:

«Afin de répondre à cette question...[elle] doit rechercher si les
violations du traité de 1955 alléguées par l'Iran entrent ou non dans
les prévisions de ce traité et si, par suite, le différend est de ceux dont
la Cour est compétente pour connaître ratione materiae par applica-
tion du paragraphe 2 de l’article XXI.» (Jbid.)

Autrement dit, pour la Cour, le critère de sa compétence revient à
savoir si les violations alléguées «entrent ou non dans les prévisions du
traité». Indépendamment de la souplesse à laquelle cette déclaration se
prête jusqu’à un certain point, le reste de l’arrêt montre clairement quelle
est sa signification, qui est que la Cour est obligée de procéder à une
interprétation définitive du traité dès la présente phase de la compétence.
Au paragraphe 52 de son arrêt, par exemple, la Cour dit que l’article pre-
mier du traité «ne saurait à lui seul créer des droits et obligations juridi-
ques» — ce qui tranche définitivement le point litigieux essentiel oppo-
sant les Parties sur cette disposition du traité. Le demandeur avait plaidé
pour un critère minimaliste qui, quel que soit son énoncé, n’impose pas

23
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 823

de donner une interprétation définitive du traité à ce stade. Sans s’étendre
longuement sur cette question, la Cour a opté pour le critère maximaliste.
Or, si c’est un critère minimaliste qui est appliqué, les conséquences ne
recoupent pas totalement celles que produit le critère maximaliste retenu
par la Cour. Quel est donc le bon critère?

L’EXCEPTION D’INCOMPÉTENCE

En quelques mots, le problème posé à la Cour revient à ceci: le défen-
deur soutient que le traité d’amitié, de commerce et de droits consulaires
de 1955 conclu entre lui-même et le demandeur est sans rapport avec les
griefs exposés dans la demande én l’espèce et que, par conséquent, la
Cour ne peut pas exercer la compétence que lui attribue la clause com-
promissoire figurant dans le traité.

Pour étayer son exception, le défendeur soutient pour commencer qu’il
incombe à la Cour de s’assurer que la clause compromissoire du traité
établit bien que le défendeur a consenti à la compétence de la Cour en
l'espèce. Le défendeur a raison; le demandeur ne dit pas autre chose. Il
convient d’ajouter d’ailleurs qu’il faut que la Cour soit parfaitement sûre
d’avoir compétence. Mais, ce point de savoir si la Cour peut être certaine
avec toute la clarté requise que les Parties ont consenti à ce qu’elle soit
compétente en l’espèce est lié à la nature exacte du type de différend pour
lequel elles ont convenu de lui donner compétence. Or, ce que les Parties
ont convenu de soumettre à la Cour, ce n’est pas un différend précis
concrètement identifiable, c’est une catégorie de différends définie comme
correspondant à «[tlout différend qui pourrait s’élever entre les Hautes
Parties contractantes quant à l'interprétation ou à l'application du pré-
sent traité...»! Il est évident que cette formule, dans un traité, a une
acception très large, elle englobe toutes les «difficultés que pourrait sou-
lever ce traité»?

A ce sujet, il ne faut pas oublier qu’à la différence de ce qui se passe
avec certains traités, la clause compromissoire du traité d'amitié, de com-
merce et de navigation de 1955 n'est pas limitée aux différends relatifs à
l'interprétation ou à Papplication de certaines seulement des dispositions
du traité: la clause s’étend à «tout différend ... quant à l’interprétation ou
à l'application du présent traité», c’est-à-dire à tout différend ayant trait

! Dans la pratique conventionnelle, l'expression «interprétation ou application»
remonte aux années 1880. Voir Vaffaire de l’Usine de Chorzéw, «Réponse du Gou-
vernement allemand à l’exception préliminaire du Gouvernement polonais» (C.P.J.I
série C n° 13 (I), p. 174-176) et J. B. Moore, History and Digest of the International
Arbitrations to Which the United States Has Been a Party, 1898, vol. V, p. 5057.

? A. Merignhac, Traité théorique et pratique de l'arbitrage international. Le rôle du
droit, 1895, p. 202, par. 198. Voir aussi Dionisio Anzilotti, Corso di diritto internazio-
nale, vol. 3, 1915, p. 56; Usine de Chorzôw, compétence, C.P.JI. série An° 9, p. 24; et
C.J. Mémoires, Personnel diplomatique et consulaire des Etats-Unis à Téhéran, p. 152-
153, note 14.

24
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 824

à n'importe quel élément du traité. Autrement dit, la compétence conférée
par cette clause compromissoire peut s’exercer à l’égard d’une disposition
du traité quand bien même celle-ci ne créerait aucune obligation juridique;
car, même si, sur la foi d’une interprétation correcte, la disposition ne
crée pas d’obligation juridique, il pourrait s’élever un différend entre les
Parties sur le point de savoir si ladite disposition crée ou non une obliga-
tion — point que la Cour n’a pas examiné quand elle s’est penchée sur
la valeur normative et juridictionnelle de l’article premier du traité. Plus
généralement, la compétence conférée par la clause compromissoire pour-
rait s'exercer même s’il apparaît que le traité ne s'applique pas aux actes
ni aux circonstances alléguées, car il peut s’élever un différend quant à
l'interprétation ou à l’application du traité ayant trait à une question qui
sera finalement tenue pour ne pas relever du traité. Mais la raison nous
dit qu’il doit y avoir également une limite au-delà de laquelle il n’est pas
possible qu’un différend portant sur l'interprétation d’un traité s’élève au
sujet de questions ne relevant pas du traité; au-delà de cette limite, la
clause compromissoire ne confère plus compétence. Où faut-il situer cette
limite?

LE CRITÈRE DE LA COMPÉTENCE

Pour situer la limite au-delà de laquelle il n’est pas possible qu'un dif-
férend s’élève quant à l'interprétation ou à l’application d’un traité au
sens de la clause compromissoire énoncée dans ledit traité, il faut savoir
quelle est la relation entre la demande et le traité sur lequel la demande
est censément fondée. Le critère à retenir sur ce que doit être cette rela-
tion indispensable a été énoncé de différentes façons. Déterminer la
meilleure formule prête à discussion et il est à la fois intéressant et pru-
dent de ne pas se prononcer d'emblée. Peut-être les variantes correspon-
dent-elles aux caractères particuliers des différentes espèces. Aux fins qui
nous occupent, il suffit d’adopter un point de vue assez large et de dire
que ces divers énoncés représentent raisonnablement une sorte de critère
de relativité uniformément applicable. Je m’abstiendrai donc d’examiner
au microscope les différentes expressions qui ont été utilisées; je les évo-
querai comme autant d'éléments interchangeables. Voici comment ces
formules se présentent:

Il «n’est pas nécessaire pour la Cour d'arriver à la conclusion ... que
l'interprétation du traité avancée par le Gouvernement [demandeur] ... est
l'interprétation correcte», ni que ce «gouvernement démontre ... qu’une
prétendue violation du traité présente un fondement juridique inatta-
quable» (Ambatielos, fond, arrêt, C.L.J. Recueil 1953, p. 18). Mais il «ne
suffit pas que le Gouvernement [demandeur] ... établisse un rapport loin-
tain entre les faits de la réclamation et le traité» invoqué (ibid. ). Le critère
voulu est rempli quand «les arguments avancés par le Gouvernement
[demandeur] ... au sujet des dispositions du traité sur lesquelles la récla-
mation ... est prétendument fondée sont de caractère suffisamment plau-

25
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 825

sible pour permettre la conclusion que la réclamation est fondée sur le
traité» (CLS. Recueil 1953, p. 18) ou quand «l'interprétation donnée par
le Gouvernement [demandeur] ... de l’une quelconque des dispositions
qu'il invoque apparaît comme l’une des interprétations auxquelles cette
disposition peut se prêter, sinon nécessairement comme la vraie...» (ibid. ),
ou encore «s’il apparaît que le Gouvernement [demandeur] ... avance une
interprétation défendable du traité, c’est-à-dire une interprétation qui
puisse se soutenir, qu’elle l'emporte finalement ou pas...» (ibid.), ou
quand «la requête [fait] apparaître un rapport réel entre le grief et les dispo-
sitions invoquées...» (Jugements du Tribunal administratif de l'OIT sur
requêtes contre l'Unesco, avis consultatif, C.J. Recueil 1956, p. 89); ou
bien quand les «dispositions invoquées apparaissent comme ayant un rap-
port sérieux et non factice avec» l’acte allégué (ibid.), ou quand la pré-
tention suivant laquelle l'instrument invoqué confère bien le droit reven-
diqué a «une base juridique sérieuse» (ibid., p. 90); ou encore quand
les «titres invoqués par le Gouvernement [demandeur] ... permettent la
conclusion provisoire qu’ils peuvent être pertinents en l'espèce.» (Jnter-
handel, arrêt, C.J. Recueil 1959, p. 24); ou quand la disposition en
question «peut être pertinent{e] pour la solution du ... différend» (ibid. )
ou bien encore s’il existe «un rapport raisonnable entre [le] traité et les
demandes présentées à la Cour» (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, compétence et recevabilité, arrêt, C.IJ.
Recueil 1984, p. 427, par. 81).

#

Certains de ces énoncés concernent les fonctions d’un autre organe que
la Cour; d’autres, les fonctions de la Cour elle-même. Certains se situent
dans le cadre de la phase juridictionnelle d’une affaire portée devant la
Cour; d’autres se situent au stade du fond. On peut toutefois raisonna-
blement penser que ces énoncés s’appliquent tous aux fonctions de la
Cour elle-même quand celle-ci est appelée à examiner si les actes allégués
ont avec le traité invoqué un rapport tel qu’il confère à la Cour la com-
pétence prévue dans la clause compromissoire.

Dans l'affaire Ambatielos, c’est au stade du fond que la Cour a parlé des
critéres juridictionnels pertinents et elle en a parlé a propos des fonctions
qu’exercerait un tribunal arbitral. La Cour a décidé que le Royaume-
Uni était conventionnellement tenu de soumettre un certain différend
à l'arbitrage. Le problème, qui fut soulevé à un stade tardif de l’argumen-
tation, consistait à savoir jusqu'où la Cour pouvait aller pour affirmer
lPexistence de cette obligation sans empiéter sur les prérogatives de l’organe
arbitral pour exercer lui-même sa «compétence de la compétence» et se
prononcer sur sa propre compétence. On peut voir comment le problème a
surgi (cf. CLJ. Mémoires, Ambatielos, p. 356 et suiv., Henri Rollin, et
p. 385, Fitzmaurice). Il existait incontestablement une distinction entre la
compétence de la Cour pour établir s’il y avait ou non obligation de sou-
mettre le différend à l’arbitrage, d’une part, et, de l’autre, la compétence du

26
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 826

tribunal arbitral pour établir ensuite s’il était ou non compétent en l’espèce.
Toutefois, s’agissant de la Cour, elle pouvait difficilement dire qu’il y avait
obligation de soumettre le différend à l’arbitrage sans également présumer
à tout le moins que le différend serait bien de la compétence de lorgane
arbitral. Il n’est donc pas surprenant de constater que, pour beaucoup, la
Cour a bien dit en substance que le différend serait de la compétence de
l'organe arbitral?. On voit donc mal pourquoi, sous réserve de raffinements
ultérieurs de la jurisprudence, il ne serait pas possible de faire appel au
principe de ce critère de l’affaire Ambatielos chaque fois qu'il faut décider
si une question relève de la juridiction d’un organe appelé à se prononcer
sur cette question, y compris quand il s’agit de la Cour elle-même. L’iden-
tité de l’organe appelé à se prononcer n’a pas d’importance: ce qui en a,
c’est la question juridique en jeu. Et cette question est toujours la même
indépendamment de l’organe appelé à se prononcer. Il n’est pas logique
de supposer que la Cour va retenir un certain critère juridictionnel quand
il s’agit d’autres tribunaux et en adopter un autre quand il s’agit d’elle-
même.

Les affaires de l’Interhandel et des Activités militaires et paramilitaires
au Nicaragua, dans lesquelles le point litigieux portait sur la compétence
de la Cour elle-même, donnent à penser que c’est bien le même critère qui
s'applique quand il s’agit de la Cour. Dans l'affaire de I’ Interhandel, le
point de savoir s’il fallait soumettre une certaine question à larbitrage a
fait l’objet d’une «conclusion subsidiaire» de la Suisse. Toutefois, la
«conclusion principale» de la Suisse visait à demander à la Cour d’exer-
cer sa propre compétence pour dire et juger que les Etats-Unis d’Amé-
rique avaient lobligation de restituer les biens saisis de la société Inter-
handel (C.LJ. Recueil 1959, p. 19). En se prononçant sur l’exception
d’incompétence soulevée par le défendeur pour les motifs que la saisine et
la rétention des actifs de la société relevaient de la compétence nationale
du défendeur, la Cour a dit ceci:

«Pour déterminer si l'examen des titres ainsi invoqués [par la
Suisse] échappe à la compétence de la Cour pour le motif allégué par
les Etats-Unis, la Cour s’inspirera de ce qu’a fait la Cour perma-
nente de Justice internationale en présence d’une contestation ana-
logue dans son avis consultatif sur les Décrets de nationalité promul-
gués en Tunisie et au Maroc (Série B, n° 4). En conséquence la Cour
n'entend pas, en la présente phase de la procédure, apprécier la vali-
dité des titres invoqués par le Gouvernement suisse ni se prononcer
sur leur interprétation, ce qui serait aborder le fond du différend.
Elle se bornera à rechercher si les titres invoqués par le Gouverne-
ment suisse permettent la conclusion provisoire qu’ils peuvent être
pertinents en l’espèce et, dans ce cas, à rechercher si les questions
relatives à la validité et à l'interprétation de ce titre sont des ques-

3 Sir Hersch Lauterpacht, The Development of International Law by the International
Court, 1958, p. 239.

27
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 827

tions de droit international.» (Interhandel, arrêt, C.I.TJ. Recueil 1959
p. 24.)

On voit là assez clairement que dans l’affaire de l’Interhandel la Cour
a adopté une sorte de critére de relativité en ce qui concerne sa propre
juridiction. Elle a fait de même dans l’affaire des Activités militaires et
paramilitaires au Nicaragua. On ne peut pas se contenter de dire que la
Cour ne faisait que rappeler la thèse du défendeur quand elle s’exprimait
ainsi:

«Pour que le Nicaragua établisse la compétence de la Cour dans
la présente espèce sur la base du traité, il doit prouver l’existence
d’un rapport raisonnable entre ce traité et les demandes présentées à
la Cour.» (Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), arrêt, compé-
tence et recevabilité, C.I.J. Recueil 1984, p. 427, par. 81.)

Dans la mesure où elle rappelait la conclusion du défendeur, la Cour
Padoptait aussi. En tout cas, elle ne rejetait pas la proposition; tout au
contraire, la façon dont elle a considéré ensuite la question s’accordait
bien avec cette proposition. La Cour en effet évoque ou résume cinq ar-
ticles du traité en cause puis, sans ajouter la moindre observation inci-
dente, elle déclare:

«Vu ces dispositions du traité … il n’est pas douteux que, dans les
circonstances où le Nicaragua a présenté sa requête à la Cour et
d’après les faits qui y sont allégués, il existe un différend entre les
Parties, notamment quant à «linterprétation ou à l’application» du
traité.» (bid., p. 428, par. 83.)

La Cour n’a pas donné d'interprétation définitive de ces dispositions
conventionnelles; elle ne les a pas analysées; elle les a examinées rapide-
ment — se contentant d’en vérifier l'existence — pour établir s’il y avait
«un rapport raisonnable» entre ces textes et les demandes qui lui étaient
présentées. Il est intéressant aussi de noter que, pratiquement d’un bout à
l’autre de ses pièces de procédure écrite et de ses plaidoiries, le défendeur
a, en l’espèce, plaidé pour un critère de «rapport raisonnable», comme il
Va fait dans l’affaire des Activités militaires et paramilitaires au Nicara-
gua, c’est-à-dire qu’il a, jusque-là au moins, reconnu qu’une sorte de cri-
tère de relativité était applicable.

IL N’EST PAS POSSIBLE DE DONNER UNE INTERPRETATION DEFINITIVE
AU TRAITE AU STADE PRELIMINAIRE

Développant le dernier point évoqué ci-dessus, nous rappellerons que
Vaffaire des Activités militaires et paramilitaires au Nicaragua ne fut pas
la seule dans laquelle la Cour s’est abstenue de donner une interprétation
définitive des textes pertinents. Elle a fait preuve de la méme réserve dans

28
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 828

l’affaire Ambatielos. De même dans l’affaire de l’Interhandel, comme il
ressort de l’extrait cité ci-dessus. On sait aussi que, dans cette dernière
affaire, les Etats-Unis d’Amérique soutenaient que l’article IV de l'accord
de Washington invoqué par la Suisse était «dénué de toute pertinence en
l’espèce» — idée centrale de l’exception d’incompétence en l'occurrence.
Les Parties s’opposaient sur certains termes dudit article. Evoquant ce
point litigieux, la Cour a dit:

«Interpréter ces termes est un point de droit international et ce
point affecte le fond de l’affaire. Au présent stade de la procédure, il
suffit à la Cour de constater que l’article I de ’accord de Washington
peut être pertinent pour la solution du présent différend et que son
interprétation relève du droit international.» (C.1.J. Recueil 1959,
p. 24.)

Ainsi, l'instrument invoqué peut être jugé pertinent pour la solution du
différend, ce qui aboutit à conférer compétence, même si l'interprétation
de ses termes est considérée comme relevant du fond.

Quand elle établit si les circonstances alléguées ont bien le rapport
voulu avec le traité invoqué pour faire jouer la compétence prévue dans
la clause compromissoire, la Cour ne peut pas éviter totalement d’inter-
préter le traité jusqu’à un certain point. Mais, si cette approche est la
bonne, le probléme dont la Cour est saisie au stade préliminaire et dont
dépend l’attribution de compétence au titre de la clause compromissoire
ne consiste pas à savoir si le traité s’applique aux circonstances alléguées,
il est de savoir si le demandeur présente à cet effet une thèse défendable.
C'est-à-dire que la Cour ne peut interpréter le traité au stade de la com-
pétence que dans la mesure où cela s’impose pour établir si l’interpréta-
tion du traité qu’en donne le demandeur est défendable et non pas pour
établir de façon définitive si le traité s’applique effectivement ou non aux
circonstances alléguées. La Cour emprunte la voie Ja plus étroite quand
elle exerce sa compétence de la compétence; elle va jusqu’au bout de
l'interprétation définitive quand elle exerce sa compétence de fond. En
exerçant sa compétence de la compétence, la Cour peut fort bien consta-
ter que le demandeur lui soumet une thèse défendable quand il soutient
que le traité s’applique aux circonstances alléguées, même si, quand elle
exerce sa compétence au fond à la suite de cette première décision, elle
doit finalement constater que tel n’est pas le cas, que le traité ne s’ap-
plique pas à ces circonstances. Pratiquement, le traité pourrait fort bien
ne pas s’appliquer aux circonstances alléguées et pourtant la Cour pour-
rait avoir la compétence de fond voulue pour établir justement si le traité
s’applique ou non.

*
Il existe des précédents d’une autre nature. Il est arrivé dans certaines
affaires qu’en examinant si le différend relevait ou non de la compétence

qui lui était conférée par la clause compromissoire du traité la Cour

29
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 829

adopte une position donnant à penser qu’elle estimait être tenue dès ce
stade de la compétence d'établir de façon définitive si les dispositions
invoquées par le demandeur s’appliquaient bien, quand elles étaient
dûment interprétées, aux circonstances alléguées (voir, par exemple,
l'affaire des Concessions Mavrommatis en Palestine, C.P.J.I. série A n° 2,
p. 16, et l’affaire relative à l’ Application de la convention pour la préven-
tion et la répression du crime de génocide, arrêt, C.I.J. Recueil 1996,
p. 615-617, par. 30-33). Cette position, qui est celle que la Cour a adoptée
en l’espèce, s’écarte nettement du point de vue plus restreint suivant lequel
la Cour n’est tenue à ce stade que de dire si l'interprétation qu’invoque le
demandeur pour soutenir que ledit traité s'applique aux circonstances
alléguées est une interprétation défendable au sens indiqué ci-dessus.

+

Quelle est celle de ces deux voies de la jurisprudence que la Cour
devrait à présent suivre? Pour trouver la solution, il faut revenir aux
termes mêmes de la clause compromissoire. Celle-ci nous dit que la com-
pétence est liée au point de savoir s’il existe un différend entre les parties
quant à l'interprétation ou à l’application du traité. Il pourrait y avoir
différend sur le point de savoir s’il y a un différend quant à l’interpréta-
tion ou à l’application du traité. Se prononcer sur le bien-fondé de l’inter-
prétation du demandeur revient à se prononcer sur le second différend et
non pas sur le premier; et cela revient à se prononcer en partie sur le fond
de la réclamation avant d’avoir atteint le stade du fond. L’explication est
que, comme en droit interne, pour établir le bien-fondé d’une réclamation
devant la Cour, il faut prouver deux choses, premièrement que l’obliga-
tion alléguée existe en droit et deuxièmement que, d’après les faits, il y a
eu infraction à l’obligation (voir à cet égard Paffaire Ambatielos, fond,
arrêt, CI. JT. Recueil 1953, p. 17). Le second de ces deux points dépend
des moyens de preuve. Le premier sera établi par le biais d’une interpréta-
tion définitive des textes invoqués (y compris le droit international géné-
ral), cette interprétation visant à établir si ces textes imposent bien au
défendeur l'obligation revendiquée. Procéder à cette interprétation relève
donc du fond. Voici comment cette proposition se vérifie dans la pra-
tique.

On peut imaginer un différend dans lequel, les faits n’étant pas contes-
tés, l'unique question qui se poserait est de savoir si, quand il est bien
interprété, le traité invoqué s’applique bien à ces faits. Si, lors de l’exa-
men d’une exception préliminaire suivant laquelle le traité serait totale-
ment dénué de pertinence par rapport à la demande, la Cour se pronon-
çait sur la question de l’interprétation en faveur du demandeur, il ne lui
resterait plus rien à trancher au stade du fond; la Cour se prononcerait
sur le fond au stade préliminaire, c’est-à-dire à un moment où, suivant
l’article 79, paragraphe 3, de son Règlement, la procédure sur le fond est
suspendue. Toutefois, selon le point de vue que j’expose, il subsisterait
une question 4 régler au stade du fond, puisque tout ce que la Cour tran-

30
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 830

cherait au stade préliminaire, c’est le point de savoir si le demandeur peut
présenter une interprétation défendable du traité pour étayer sa demande,
suivant laquelle le traité s’applique bien aux faits allégués. Il resterait
alors à décider, au stade du fond, si le traité, valablement interprété,
s'applique effectivement à ces faits.

Si l’on estime que cet exemple a fâcheusement pour effet d’obliger à
poursuivre la procédure jusqu’au stade du fond, la réponse tient à ceci, qui
a maintes fois été noté, que la Cour n’est pas dotée d’un mécanisme de fil-
trage inspiré de celui qui existe dans certains régimes de droit interne, grace
auquel il est possible d’examiner et de trancher en partie au fond avant
d’avoir normalement atteint ce stade. Dans ces régimes, il est possible en
effet, avant d’avoir normalement atteint la phase du fond, qu’en donnant
leur valeur maximale aux faits allégués par le demandeur ces faits ne jus-
tifient pas la demande parce que l’obligation revendiquée n'existe pas en
droit ou bien que, si elle existe, les faits allégués n’en constituent pas une
violation. La Cour n’a pas encore adopté pour pratique dans sa procédure
de «rayer» ainsi la requête d’un demandeur. Le Statut n’indique pas, sauf
de façon indirecte au paragraphe 6 de l’article 36, de procédure à suivre en
ce qui concerne les exceptions préliminaires. Tout demandeur est habilité
par le Statut à plaider devant la Cour au fond, normalement, tant pour
montrer que, en droit, l'obligation alléguée existe que pour montrer aussi
que, dans les faits, le défendeur a violé ladite obligation. Le malentendu
s’instaure quand on ne prend pas garde à cette différence entre la procédure
de la Cour et celle de certains systèmes internes et qu’on veut circonscrire la
procédure préliminaire relative à une exception qui revient en fait à affirmer
qu'il n’y a pas de différend au sens de la clause compromissoire invoquée
parce que le traité énonçant cette clause est sans rapport avec la demande
présentée. Pour statuer sur pareille exception on ne peut pas aller jusqu’à se
poser la question de savoir si, d’après une interprétation juste du traité,
l'obligation revendiquée existe ou non. Cela reléverait du fond, sous sa
forme habituelle; une procédure préliminaire ne peut rien y changer.

Pour ne pas allonger indiment la présente opinion, nous dirons sim-
plement que les modifications apportées au Règlement de la Cour en
1972 n’ont pas abrogé le principe fondamental qui est qu’une décision
préliminaire ne peut pas trancher ni même préjuger de questions liti-
gieuses relevant du fond. L'idée qu’en se prononçant sur des exceptions
préliminaires la Cour pouvait, lors de son examen, «effleurer le fond»
remontait aux années vingt. Les amendements de 1972 ont incité la Cour
à continuer de suivre la voie dans laquelle elle s’était déjà engagée, et par
conséquent à statuer sur des exceptions préliminaires même si elle devait
alors «effleurer le fond», mais elle ne le ferait alors que dans le cadre du
principe, lui aussi admis depuis longtemps, suivant lequel la Cour ne peut
pas régler ni préjuger le fond au stade préliminaire; les amendements de
1972 n’ont pas autorisé la Cour à déroger à ce principe. Par conséquent,
tout ce que la Cour peut régler, lors d’une procédure préliminaire de ce
caractère, c’est le point de savoir si l'interprétation que le demandeur
donne du traité est ou non défendable.

31
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 831

Il est entendu que, puisque la compétence repose sur le consentement,
la Cour doit décider une fois pour toutes, et non à titre provisoire, que le
différend dont il s’agit «rentre dans le cadre de ceux pour lesquels le
[défendeur] a accepté la juridiction de la Cour» (affaire des Concessions
Mavrommatis en Palestine, arrêt n° 2, 1924, C.P.J.I. série A n° 2, p. 29;
et voir aussi ibid., p. 16). Mais il faut faire une distinction entre statuer
définitivement sur le point de savoir si le différend rentre ou non dans la
catégorie voulue de différends et, par ailleurs, le critère sur lequel la déci-
sion repose. I] n’y a pas de raison qui empêche de rendre une décision
définitive de cet ordre à partir d’un critère correspondant à une éventua-
lité. L’éventualité est que le demandeur puisse présenter une interpréta-
tion défendable de l’instrument sur lequel il fonde sa demande. D’autres
domaines du droit montrent qu’un tribunal peut très bien rendre des
décisions définitives en appréciant une éventualité.

Le fait que le bon critère à utiliser n’ait pas été défendu dans une série
d’affaires dont la dernière en date est celle relative a lApplication de la
convention pour la prévention et la répression du crime de génocide ne
signifie pas qu’il ne faut pas tenir compte desdites affaires. Mais il est
utile de se rappeler le fait pour mesurer l'intérêt d’autres décisions plus
pleinement motivées qui donnent à penser que la Cour, à ce stade, a pour
tâche non de donner une interprétation définitive du traité mais seule-
ment de décider si l'interprétation du traité sur laquelle le demandeur se
fonde est défendable au sens indiqué ci-dessus. Nous nous permettons
respectueusement de dire que c’est là l’optique à adopter, et que la posi-
tion adoptée par la Cour est erronée.

COMMENT APPLIQUER UN CRITÈRE DE RELATIVITÉ ?

Nous en déduisons, par conséquent, que ce que dit la Cour dans
l'affaire Ambatielos, qu’«il n’est pas nécessaire pour la Cour d’arriver à
la conclusion ... que l’interprétation du traité avancée par le Gouverne-
ment [demandeur] ... est l’interprétation correcte», peut s’appliquer dès
qu’il faut trancher le point (quel qu’il soit, quel que soit son énoncé) de
savoir si l'instrument invoqué a bien un rapport avec la demande. Dès lors,
comme la Cour ne peut pas à ce stade donner une interprétation définitive du
traité de 1955 et que, par conséquent, elle ne peut pas se doter d’un repère
grâce auquel elle pourrait établir s’il y a un rapport raisonnable entre le
traité et la demande, tout ce qu’elle peut faire, quand elle cherche si un tel
rapport existe, c’est de dire si l’interprétation que donne le demandeur du
traité «qu’il mvoque apparaît comme l’une des interprétations auxquelles
cette disposition peut se prêter, sinon nécessairement comme la vraie...»
(Ambatielos, fond, arrêt, C.J. Recueil 1953, p. 18).

En outre, lorsqu’on cherche à établir si le rapport voulu existe, on a
intérêt à se rappeler qu'il est de la nature des choses pour la Cour de ne
parvenir que dans des cas exceptionnels et évidents à la conclusion que la
requête d’un demandeur soutenant que l’instrument invoqué confère le

32
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 832

droit revendiqué n’a pas de «base juridique sérieuse», pour reprendre
Pune des formules que la Cour emploie sur ce thème. Un conseil ne
recommanderait pas l’action judiciaire s’il n’était convaincu que la
demande est suffisamment fondée. Cette considération n’exonère évidem-
ment pas la Cour de l'obligation d’écarter toute requête à laquelle ce fon-
dement fait défaut; mais c’est une considération qui incite à la prudence.
Si la Cour éprouve beaucoup de peine à conclure que la demande n’est
pas suffisamment fondée, elle n’a pas vraiment lieu d’écarter cette
demande. Les réclamations relatives à Jaffa, dans l’affaire des Conces-
sions Mavrommatis en Palestine, sont un bon exemple. À cette occasion,
la Cour a décidé que le différend opposant les deux gouvernements au
sujet de ces réclamations-là «ne regardait] pas l’article 11 du mandat, et
partant, ne rentr[ait] pas dans le cadre de ceux pour lesquels le manda-
taire a accepté la juridiction de la Cour» (C.P.J.I. série À n° 2, p. 29). En
parvenant à cette conclusion — et peut-être faut-il retenir l’expression
«ne regarde pas» [équivalant au terme «connection» de la version
anglaise, c’est-à-dire dans le sens de «rapport»] — la Cour a fait observer
qu’«on ne saurait» soutenir une thèse aboutissant à la conclusion oppo-
sée (ibid., p. 28). Retranscrite dans la forme adoptée par la jurispru-
dence ultérieure, cette observation, empruntée à une affaire très ancienne,
reviendrait à dire que, de l’avis de la Cour, l’interprétation donnée par le
demandeur des instruments invoqués pour établir l'existence du
«rapport» nécessaire entre les réclamations présentées et l’article 11 du
mandat n’était tout simplement pas défendable au sens indiqué ci-
dessus.

Comment faut-il alors établir si l'interprétation du traité donnée par le
demandeur est défendable? L’exception suivant laquelle il n’y a pas de
rapport raisonnable entre une demande et le traité invoqué revient en fait
à montrer qu’il y a un différend sur le point de savoir s’il existe un dif-
férend au sens de la clause compromissoire dont on veut se prévaloir. Il
est donc bon de se rappeler qu’en règle générale il n’y a pas de différend
au sens juridique quand la demande est dépourvue de fondement juri-
dique que l’on puisse raisonnablement faire valoir ou qu’elle est manifes-
tement frivole ou insupportable (affaire des Essais nucléaires ( Australie
c. France), arrêt, CI. JT. Recueil 1974, opinion dissidente de M. Barwick,
p. 430, et affaire des Activités militaires et paramilitaires au Nicaragua et
contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), fond, arrêt, C.LJ.
Recueil 1986, opinion dissidente de sir Robert Jennings, p. 535. Voir éga-
lement l’avis analogue qu’exprime M. Spiropoulos dans l’opinion indivi-
duelle publiée à l’occasion de l’affaireAmbatielos, exception préliminaire,
arrêt, CLS. Recueil 1952, p. 56.) On peut lire dans l’opinion dissidente
commune jointe à l’arrêt dans l’affaire des Essais nucléaires ( Australie
c. France):

«si un demandeur essayait de faire passer pour juridique une préten-
tion dont aucun juriste éclairé ne pourrait admettre qu’elle repose
sur la moindre base juridique rationnelle, c’est-a-dire raisonnable-

33
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 833

ment soutenable, il serait alors possible de trancher in limine à titre
de question préliminaire une exception contestant la nature juridique
du différend» (C.J. Recueil 1974, p. 364, par. 107).

On peut donc être d’avis que, pour établir si l'interprétation du traité
que donne en l’espèce le demandeur est «soutenable», ou «suffisamment
plausible», si le traité est «pertinent» par rapport à la demande, ou
encore si la demande est suffisamment fondée, la Cour doit également en
décider comme pourrait le faire n’importe quel «juriste éclairé». La Cour
ne pourra estimer que l'interprétation du demandeur n’est pas «soute-
nable», ou qu’elle n’est pas «suffisamment plausible», ou que le traité est
dénué de «pertinence» par rapport à la demande, ou que la demande
«n’est pas suffisamment fondée», ou encore que le critère équivalent qui
correspond à d’autres formules du même ordre n’est pas rempli, que si,
du point de vue de n’importe quel juriste éclairé, elle parvient à la conclu-
sion que l'interprétation invoquée n’est pas rationnellement fondée ni rai-
sonnablement défendable, compte tenu du fait que, comme Brierly la
fait observer, «deux esprits différents tout aussi éclairés l’un que l’autre
peuvent aboutir et aboutissent souvent à des conclusions différentes et
tout aussi raisonnables». Croire qu’on ouvre par là la voie à une sub-
jectivité inadmissible serait méconnaître le cheminement de la réflexion
du juge. La Cour jauge souvent en définitive les questions juridiques à
lPaune qu’établit le juriste éclairé.

En somme, la pratique du droit — et je crois aussi le milieu scientifique
du droit — admet qu’il soit possible de soutenir valablement qu’une cer-
taine situation relève d’une certaine catégorie juridique et qu’il soit en
même temps impossible de formuler à cet effet une thèse défendable.
Dans le premier cas, il y a quelque chance raisonnable que la préten-
tion soit retenue ou ne le soit pas; dans le second cas, il est clair que la
prétention échouera. Autrement dit, dans certains cas, le droit autorise
a évaluer les perspectives de succés, avec les conséquences juridiques
auxquelles il faut s’attendre. De méme, la jurisprudence de la Cour fait
apparaitre une distinction importante sur le plan juridictionnel entre une
demande reposant sur une interprétation défendable de l’instrument invo-
qué, et une demande qui ne repose pas sur une interprétation défendable
de l’instrument invoqué. Dans toutes ces affaires-la, la Cour décide sui-
vant la norme définie par le juriste éclairé.

4 Sir Hersch Lauterpacht et C. H. M. Waldock (dir. pub.), The Basis of Obligation in
International Law and Other Papers by the Late James Leslie Brierly, 1958, p. 98. Ou
bien, comme on l’a dit à l’occasion d’une affaire en Angleterre:

Deux [personnes] raisonnables peuvent raisonnablement aboutir à des conclu-
sions opposées à partir des mêmes faits sans pour autant perdre le droit d’être consi-
dérées comme raisonnables ... Exercer raisonnablement son jugement ne produit pas
toujours un résultat juste, mal exercer son jugement ne produit pas toujours un
résultat déraisonnable. » (Lord Hailsham, In re W. (An Infant), [1971] AC 682, HL,
p. 700.)

34
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 834

L’ARRET PAR RAPPORT À CERTAINES DISPOSITIONS
DU TRAITE

Si c’est un critère minimaliste, par exemple celui d’un rapport raison-
nable, qui est le bon critère, cela donnerait plus de poids à l’arrêt sur cer-
tains points, mais sur d’autres cela produirait vraisemblablement des
résultats qui ne seraient peut-être pas exactement les mêmes que ceux
auxquels la Cour est parvenue en appliquant un critère maximaliste.

Avant tout, il serait bon de considérer la nature de l’espèce. Le défen-
deur admet qu’il a détruit les plates-formes pétrolières du demandeur, qui
sont en cause, mais il dit l’avoir fait au titre de la légitime défense pour
répondre à des actes d’agression commis à son encontre par le deman-
deur. Si ce dernier acceptait que le défendeur ait agi au titre de la légitime
défense mais cherchait à soutenir que le traité invoqué interdisait néan-
moins le recours à la force au titre de la légitime défense, ses arguments à
cet effet seraient, du point de vue de la jurisprudence évoquée ci-dessus,
indéfendables au point d’être artificiels. Dans ce cas-la, la Cour serait
tenue de dire à ce stade que pareille argumentation ne peut pas fonder un
différend relatif à l'interprétation ou à l'application du traité au sens de la
clause compromissoire qui y est énoncée et serait par conséquent tenue de
décider qu’elle n’est pas compétente. Toute autre décision reviendrait
pour la Cour à oublier qu’elle doit se protéger contre les abus de procé-
dure.

Mais le demandeur n’accepte pas l’idée que le défendeur ait agi par
souci de légitime défense; il n’adopte pas non plus l’argument peu plau-
sible tendant à dire que le traité interdit le recours à la force dans les cas
de légitime défense. Il dit que le recours à la force par le défendeur cor-
respondait à une agression et que l’emploi de la force dans ces conditions
par l’une des parties contre l’autre est interdit par le traité (mise à part
toute interdiction découlant du droit international général). Le défendeur
de son côté accepte très justement que la Cour, à des fins juridiction-
nelles, doive partir du principe que le demandeur allègue des faits exacts en
ce qui concerne le fond du différend (pour différents avis qui confortent
l’idée, voir l’affaire des Concessions Mavrommatis en Palestine, arrêt n° 2,
1924, C.P.J.I. série À n° 2, p. 74-75, opinion dissidente de M. Moore, et
l'affaire Nottebohm, deuxième phase, arrêt, C.IJ. Recueil 1955, p. 34,
opinion dissidente de M. Read). En particulier, le défendeur accepte que
la Cour ne puisse pas à ce stade de la procédure formuler de conclusion
sur le moyen de la légitime défense qu’il a fait valoir (CR 96/13, p. 61).
C’est donc sous cet angle que les points à trancher en l’espèce doivent être
abordés.

En ce qui concerne l’article premier du traité, outre les éléments du
préambule dont il est fait état au troisième alinéa du paragraphe 27 de
l’arrêt, les échanges, les investissements, les relations économiques et

35
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 835

consulaires, le même préambule, dans ses premières phrases, dit que les
parties sont «animéleÏs du désir de développer les relations amicales qui
unissent depuis longtemps leurs deux peuples, de réaffirmer dans la direc-
tion des affaires humaines les principes supérieurs auxquels [elles] sont
attaché[e]s...» Soulignant que cette partie du préambule est également
pertinente quand on veut apprécier l’objet et le but du traité, le deman-
deur a fait valoir que l’article premier (qui n’a pas d’équivalent dans le
traité d'amitié, de commerce et de navigation invoqué dans l’affaire des
Activités militaires et paramilitaires au Nicaragua) n’est en tout cas pas
un élément de préambule. L’article fait partie des dispositions de fond du
traité et, à ce titre, il est en tout cas défendable de soutenir qu’il ne s’agit
pas seulement de lexpression d’un «vœu», que cette disposition a un
caractère normatif, qu’elle énonce une règle de conduite. Il n’y a en prin-
cipe pas de raison qui interdise aux parties de prendre par voie de traité
l'engagement juridique d’instaurer entre elles une paix stable et durable et
une amitié sincère. Dans l’affaire des Activités militaires et paramilitaires
au Nicaragua, la Cour a reconnu qu’il était loisible à des parties de s’obli-
ger, par la voie d’un traité rédigé comme il convient, de «s’abstenir de
tout acte envers l’autre partie qui puisse être considéré comme inamical,
même s’il ne viole pas en lui-même une obligation internationale» (Acti-
vités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nicara-
gua c. Etats-Unis d'Amérique), fond, arrêt, CI.J. Recueil 1986, p. 136-
137, par. 273). En cherchant à établir si elle a ou non compétence pour
décider si l’article premier du traité de 1955 est ou non une disposition de
ce type, la Cour aurait dû se demander si l’argumentation serrée et abon-
dante à laquelle les parties se sont livrées (que nous ne reprenons pas ici
intégralement) suffisait à montrer que l'interprétation de ladite disposi-
tion présentée par le demandeur était défendable, même s’il devait appa-
raître ultérieurement que cette interprétation était erronée. Mais la Cour
n’a pas procédé ainsi.

Encore un point. La Cour semble être partie de l’idée que, si la disposi-
tion en question ne crée pas d’obligation juridique, cela suffit à lui ôter
compétence (voir arrêt, par. 31 et 52). Toutefois, même si la disposition
ne crée pas d'obligation juridique, il ne s’ensuit pas nécessairement qu’il
ne peut pas y avoir de différend relatif à son interprétation ou à son
application qui puisse conférer compétence à la Cour. Comme on l’a vu
plus haut, à la différence de la position adoptée dans certains autres trai-
tés, la clause compromissoire en l’espèce s’applique à la totalité du traité
et non pas seulement à certaines parties de l’instrument; la clause vise en
effet «[t]out différend ... quant à l’interprétation ou à l’application du pré-
sent traité...» L’article premier fait partie du traité. Il peut y avoir un dif-
férend entre les Parties sur le point de savoir si cet article premier crée ou
non une norme juridique. Ce différend peut être un différend au sens de
la clause compromissoire et peut conférer compétence. La Cour n’a pas
engagé sa recherche dans cette voie.

En outre, au cas où l’existence d’un différend sur le point de savoir si
Particle premier du traité crée une obligation juridique suffirait à conférer

36
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 836

compétence, on risquerait de tourner en rond en décidant qu’il n’y a pas
compétence parce que la disposition en question ne crée pas d'obligation
juridique. Qu'elle crée ou non une obligation juridique est une question
qui relève du fond du différend et cela ne peut être établi qu’à condition
d'exercer la compétence voulue pour trancher le différend. Avec le critère
qu’elle a retenu, la Cour n’a pas eu l’occasion d’examiner si décider que
la disposition ne crée pas d’obligation juridique présuppose l’existence de
la compétence dont l’absence a précisément été constatée au sujet de
ladite disposition.

Mon dernier point est celui-ci: j’ai une réserve à formuler sur la façon
dont la Cour traite la documentation interne du défendeur qui concerne
ses procédures de ratification (arrêt, par. 29, premier alinéa). Ces docu-
ments ne font pas partie des travaux préparatoires des négociations
concernant le traité qui ont précédemment pris fin, ni partie des circons-
tances entourant la conclusion du traité. Cette documentation ne donne
pas non plus la preuve qu’une pratique ultérieure des Parties en ce qui
concerne l’application du traité établit qu’elles ont du traité une interpré-
tation commune. L’argument tiré du fait que la documentation est en
partie présentée par le demandeur est fort convaincant; mais peut-étre ne
va-t-il pas assez loin. Il faut faire la distinction entre la documentation et
ce qu’elle prouve, et tout particulièrement sous l’angle de ce qu’il convient
de prouver. Dans l'affaire de l’Anglo-Iranian Oil Co., de Pavis de la Cour,
ce qu'il fallait prouver c’était l'intention d’une des parties lorsqu'elle a
fait une déclaration que la Cour a traitée comme une déclaration unila-
térale et non pas comme une disposition conventionnelle; le texte en
question a été considéré comme admissible aux fins de faire la preuve de
l'intention recherchée (C.J. Recueil 1952, p. 107). En Pespéce, ce qu’il
faut prouver, c’est la commune intention des deux Parties telle qu’elle
s'exprime dans le texte du traité qui a été conclu. La Cour ne dit pas que
la documentation en question montre que le demandeur donne du traité
la même interprétation que le défendeur. Quand on se range le plus près
possible du côté du défendeur, ce que la documentation prouve, c’est que
le défendeur interprétait à l’époque le traité exactement comme il l’inter-
prète actuellement. Mais cette cohérence unilatérale ne donne pas de
caractère probant à la documentation visée par rapport à ce qu’il faut
prouver; ce qui est pertinent, ce n’est pas l'interprétation individuelle du
défendeur, même si elle est parfaitement cohérente, mais c’est la com-
mune intention des deux Parties telle qu’elle s'exprime dans les disposi-
tions du traité qui a été conclu.

Ea

En ce qui concerne le paragraphe 1 de l’article IV du traité, l’arrét
prend position pour le demandeur sur tous les éléments sauf un. Il s’agit
du sens du terme «traitement» dans lexpression «traitement juste et
équitable» figurant dans la disposition. Le raisonnement tenu par la
Cour débouche sur l’idée que le terme ne s’étend pas à la destruction

37
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 837

opérée par un Etat au moyen de la force armée. Si, comme il est vraisem-
blable, le terme s'étend au cas où des biens sont saisis par un Etat au
moyen de la force armée pour être utilisés par lui, on pourrait soutenir
que le terme couvre également le cas où des biens seraient, au moyen de
la force armée, saisis par l'Etat du fait qu'il les détruit: l’idée que des
biens détruits sont des biens saisis est connue en droit*. Donc, si un Etat
saisit des biens soit pour les utiliser lui-même soit pour les détruire, on
peut se demander si cela constitue un «traitement» illicite dans un cas
tout comme dans l’autre. D’après le critère qu’elle a retenu, la Cour n’a
pas eu l’occasion de se pencher sur une question de cet ordre.

A titre subsidiaire, j’ajouterai que les trois dernières phrases du para-
graphe 36 de l’arrêt reposent sur une erreur d'interprétation. Certes, c’est
évident, le paragraphe 1 de l’article IV du traité ne réglemente pas les
actions militaires menées par l’une des parties contre l’autre. Mais il ne
s'ensuit pas que des actions militaires ne puissent aboutir à violer cette
disposition, contrairement à ce que tend à faire croire ce passage de
larrêt. Ailleurs, au paragraphe 21, l'arrêt reconnaît très justement que
l'emploi de la force pourrait aboutir à violer les dispositions du traité,
alors même que le traité ne réglemente pas l’emploi de la force. Il n’exis-
tait pas d’état de guerre entre les parties, son application n’était certaine-
ment pas suspendue. Bien au contraire, comme le montre le para-
graphe 15 de l’arrêt, les deux Parties ont l’une et l’autre admis que le
traité a toujours été en vigueur. Le recours aux forces armées pouvait
manifestement aboutir à traiter de façon illicite les nationaux de l’une des
parties, ou leurs biens, contrairement à l’obligation imposée par le para-
graphe 1 de l’article IV du traité.

En revanche, il est possible d’étayer la position que la Cour a adoptée
au sujet du paragraphe 1 de l’article X du traité par quelques arguments
supplémentaires, que voici:

En premier lieu, nous nous arrêterons sur le point de savoir si, dans
l'expression «commerce et ... navigation» qui figure au paragraphe 1 de
l’article X du traité, le terme «commerce» est précisé par le terme «navi-
gation» de façon à désigner exclusivement, comme le soutient le défen-
deur, le commerce maritime. Dans l’arrêt qu’elle a rendu en 1986 dans
l'affaire des Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, la Cour a estimé que le minage du port constituait une «atteinte
à la liberté de communication et du commerce maritime» (C.I.J. Recueil
1986, p. 129, par. 253). Mais l'observation était fondée sur certains droits
de navigation relevant du «droit international coutumier» (ibid., p. 111,
par. 214); la Cour a donc parlé d’«obligations [qu’] ... impose le droit

5 Voir Corpus Juris Secundum, vol. 29A, 1965, p. 442 et suiv.

38
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 838

international coutumier ... de ne pas interrompre le commerce maritime
pacifique» (C_\L.J. Recueil 1986, p. 147, par. 292, point 6). Et quand la
Cour en est venue à examiner si le minage violait la liberté de commerce
et de navigation faisant l’objet de la disposition énoncée au paragraphe 1
de l’article XIX du traité d'amitié, de commerce et de navigation de 1956,
la Cour n’a pas parlé de «commerce maritime»; elle a parlé d’«obliga-
tions découlant [pour le défendeur] de l’article XIX du traité d’amitié, de
commerce et de navigation» (ibid., p. 147, par. 292, point 7). Il est légi-
time de supposer que cette nuance dans l’expression signifiait que la Cour
ne voulait pas étre considérée comme limitant «la liberté de commerce»
prévue par le traité à la liberté de commerce maritime. De plus, si, comme
il semble bien, la Cour estimait que la liberté de commerce envisagée au
paragraphe 1 de l’article XIX du traité n’était pas limitée au commerce
maritime mais s’étendait à toutes les formes de commerce, cela explique-
rait pourquoi la Cour a estimé que le défendeur, «par les attaques
[menées] contre le territoire du Nicaragua ... [a] violé [ses] obligations
découlant de l’article XIX du traité...» (bid. p. 148, par. 292, point 11).
C’est parce qu’il estimait au contraire que la disposition en question
«trait[ait] exclusivement de questions relatives au commerce maritime»
que M. Oda, dans son opinion dissidente, a dit ne pas souscrire à cet
aspect de l’arrét (ibid., p. 251, par. 84). Il paraît donc assez justifié de
déduire de cet arrêt de la Cour de 1986 que la liberté de commerce et de
navigation visée au paragraphe 1 de l’article X du traité de 1955 entre les
Parties à la présente instance n’était pas limitée au commerce maritime.

Nous nous arrêterons ensuite sur l’argument — de poids — suivant
lequel les plates-formes pétrolières en cause sont des moyens de produc-
tion et non de commerce. Il y a manifestement une distinction à faire
entre les deux processus; mais il est assez difficile de savoir où se situe
vraiment la ligne de démarcation quand il s’agit d’une branche dans
laquelle la production est très étroitement liée au commerce extérieur.
Prenons par hypothèse le cas (suggéré par le premier alinéa du para-
graphe 51 de l’arrêt) d’un Etat dont les recettes en devises sont tributaires
de ses exportations de pétrole, le pétrole étant en l’occurrence produit
localement. On peut imaginer qu’un autre Etat, souhaitant anéantir le
commerce qui apporte ces devises d’exportation au premier Etat, décide
soit de faire le blocus des installations d’exportation, soit de détruire les
installations de production pétrolière. Il n’est pas possible de voir très
nettement si la méthode retenue atténue le fait que, d’une façon comme
de l’autre, le second Etat aura atteint son objectif, qui est d’anéantir le
commerce pétrolier du premier Etat. La distinction suggérée, à stricte-
ment parler, ne se déduit pas facilement du traité lui-même quand on le
replace pour l’interpréter dans le cadre géopolitique dans lequel il a été
négocié: si le commerce est ainsi protégé, c’est parce qu’on voulait à
l’époque essentiellement assurer pour l'avenir la protection d’intérêts éco-
nomiques axés sur l'exportation que des sociétés du défendeur avaient
acquis en participant à l’industrie pétrolière du demandeur. On peut
suivre jusqu’à un certain point le demandeur quand il soutient que les

39
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 839

mêmes termes figurant dans des traités similaires revêtent peut-être un
sens différent quand, afin de l’interpréter, on replace le traité dans le
contexte particulier dans lequel il a été négocié. Ces considérations ne
sont peut-être ni justes ni déterminantes; mais elles donnent en tout cas à
penser que le demandeur pourrait être autorisé à défendre ce point de vue
au stade du fond.

LES INCONVÉNIENTS LIÉS POUR LES PARTIES AU CRITÈRE RETENU
PAR LA COUR

Si l’on estime pour les raisons ci-dessus que le critère retenu par la
Cour crée certains inconvénients pour le demandeur, on ne doit pas pour
autant tenir pour acquis qu’il ne crée aucun inconvénient pour le défen-
deur; il en crée. Et ces inconvénients pourraient être graves.

Voyons par exemple les constatations que la Cour formule à encontre
du défendeur aux paragraphes 21 et 51 de l’arrêt. Il est vrai qu’en se pro-
nonçant sur la compétence la Cour ne s'engage pas sur des points rele-
vant du fond. Mais si, en statuant sur la question de la compétence, la
Cour peut valablement énoncer une interprétation définitive du traité, il
est difficile de voir comment cette interprétation pourrait ne pas s’impo-
ser au stade du fond au cas où l’on devrait aller jusqu’à ce stade. Dans la
première des deux constatations sur lesquelles nous nous arrêtons, la
Cour rejette la thèse du défendeur suivant laquelle le traité de 1955 ne
peut pas s’appliquer à des questions ayant trait à l'emploi de la force.
Théoriquement, on pourrait soutenir que pareille décision n’empécherait
nullement le défendeur de faire valoir, au stade du fond, que le traité n’est
pas applicable à des questions ayant trait à ’emploi de la force. Mais vu
limportance que revêt l’interprétation contraire pour la décision rendue
par la Cour au stade préliminaire, il est difficile de voir comment cette
interprétation pourrait être inversée au stade du fond. Concrètement, cela
signifie que le défendeur serait ainsi empêché de faire valoir au stade du
fond un argument pourtant fondamental de sa défense; on pourrait
même imaginer, bien que tel ne soit pas le cas de figure en l’espèce, que ce
soit le seul argument de fond que le défendeur puisse faire valoir. Dans la
seconde des deux constatations évoquées, la Cour rejette la thèse du
défendeur suivant laquelle les réclamations du demandeur ne peuvent pas
s’appuyer sur le paragraphe 1 de l’article X du traité de 1955. Est-ce que
pareille constatation n’empécherait pas également le défendeur de faire
valoir au stade du fond que les réclamations du demandeur ne peuvent
pas s’appuyer sur ce paragraphe | de l’article X du traité de 1955?

Normalement, ce sont là des points que le défendeur est censé être
totalement libre de faire valoir au stade du fond parce qu’ils touchent à la
question de l’existence des obligations juridiques qui auraient été violées.

6 Voir Georges Abi-Saab, Les exceptions préliminaires dans la procédure de la Cour
internationale, 1967, p. 246.

40
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 840

Le droit de soutenir au stade du fond que les obligations alléguées n’exis-
taient pas au sens juridique est distinct du droit de faire valoir pour sa
défense au fond les questions expressément visées au paragraphe 1 d) de
Particle XX du traité, distinction qui fait l’objet du paragraphe 20 de
l'arrêt. Le droit de se fonder sur ces matières-là pour se défendre au fond
ne peut donc pas répondre au fait que l'arrêt Ste au défendeur la possi-
bilité de soutenir que les obligations en question n’existaient pas au
départ. Il serait inutile d’invoquer lesdites matières pour se défendre au
fond s’il était établi que les obligations alléguées n’existaient pas en droit.

Ces difficultés ne se présentent pas si l’on applique à la question de la
compétence le bon critère qui est de déterminer si le demandeur donne du
traité une interprétation défendable. Si la Cour se borne à décider que
linterprétation du traité adoptée par le demandeur est défendable, il ne
s’ensuit pas que la Cour dit que l’interprétation du défendeur est erronée.
Les deux interprétations peuvent être soutenables; d’ailleurs, il peut arri-
ver qu’au stade du fond l'interprétation du demandeur ne l'emporte pas
et que ce soit l'interprétation du défendeur qui soit finalement retenue.
Dans cette perspective, rien n’empêcherait le défendeur de proposer sa
propre interprétation du traité au stade du fond. Mais l’argumentation
sera alors différente. Elle ne sera pas axée sur la question préliminaire de
savoir si le demandeur peut valablement soutenir que le traité s’applique
aux actions alléguées; elle visera la question de fond de savoir si le traité
s'applique ou non auxdites actions. La première question que la Cour
tranche quand elle exerce sa compétence de la compétence porte sur le
droit du demandeur à ce que la Cour connaisse de sa demande. Par
opposition, la seconde question, que la Cour tranche dans l’exercice de sa
compétence au fond, concerne lexamen judiciaire de la demande à partir
du moment où le demandeur a droit à voir sa demande jugée. Ii s’agit
alors de la question de savoir si l’obligation qui aurait été violée selon le
demandeur existe ou non en droit: si l'obligation n'existe pas, aucune
obligation ne peut avoir été violée et la demande selon laquelle il y a eu
infraction à une obligation échoue au stade du fond.

CONCLUSION

Les aménagements qu’il est possible de lui apporter ne m’empéchent
pas de souscrire au dispositif de l’arrêt sous la forme qu’il revêt. J'ai donc
voté pour ce dispositif. Il me paraît toutefois que la Cour ne s’est pas
assez intéressée au fait que la question à ce stade n’est pas de savoir si les
réclamations du demandeur sont fondées en droit, mais de savoir si le
demandeur a bien droit à ce que la Cour connaisse de ses réclamations. Si
elle ne fait pas la distinction entre ces deux questions avec autant de cons-
tance qu'elle aurait dû, c’est que la Cour a voulu établir de façon défini-
tive le sens du traité de 1955 alors qu’à mon avis elle aurait dû se conten-
ter de rechercher si l'interprétation du traité qu’invoquait le demandeur

41
PLATES-FORMES PÉTROLIÈRES (OP. IND. SHAHABUDDEEN) 841

était défendable, même au cas où il se révélerait finalement que cette
interprétation est erronée. Je me permets donc de dire que j’ai l’impres-
sion que le critère retenu par la Cour l’a empêchée de poser les bonnes
questions. Par suite, le principe sur lequel l’arrêt est bâti ne peut rendre
pleinement justice à aucune des Parties; il les dessert inutilement l’une et
Pautre.

(Signé) Mohamed SHAHABUDDEEN.

42
